DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending, and 3-8 and 11-16 are withdrawn.  Claims 1, 2, 9 and 10 are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US Pub. 2009/0160681.
Regarding claim 1, Chen teaches a keyboard module (keyboard device having a key matrix, and audio I/O module for sending and receiving audio signals for voice interaction function; see at least paragraphs 0006-0007), comprising:
a circuit assembly 1 (see at least figure 1 and paragraph 0022; the circuit assembly comprises of MPUs, key matrix, audio I/O module and transmission interface) having a signal output interface (such as a transmission interface 70; see paragraph 0023);
at least one key assembly (key matrix 10 and/or keys 11) configured on the circuit assembly 1, and adapted to be pressed to drive the circuit assembly to generate a tapping signal (key stroke status to the key matrix controlled the MPU; see paragraph 0022); and
at least one microphone 22 disposed on and electrically connected to the circuit assembly (electrically connected to at least the MPU), wherein a sound signal generated by the microphone and the tapping signal are respectively transmitted out of the keyboard module through the signal output interface (the keyboard device provides at least two modes, a voice interaction mode and a keyboard mode, controlled by the MPU depending on the signal generated; see paragraph 0022-0023).
Regarding claim 9, Chen teaches a keyboard device (keyboard device having a key matrix, and audio I/O module for sending and receiving audio signals for voice interaction function; see at least paragraphs 0006-0007), comprising:
a housing (see figure 2);
a keyboard module assembled in the housing, wherein the keyboard module comprises:
a circuit assembly 1 (see at least figure 1 and paragraph 0022; the circuit assembly comprises of MPUs, key matrix, audio I/O module, transmission interface and/or key matrix unit) having a signal output interface (such as a transmission interface 70; see paragraph 0023);
a plurality of key assemblies (key matrix 10 and/or keys 11) configured on the circuit assembly, each being adapted to be pressed to drive the circuit assembly to generate a tapping signal (key stroke status to the key matrix controlled the MPU; see paragraph 0022); and
at least one microphone 22 disposed on and electrically connected to the circuit assembly (electrically connected to at least the MPU), wherein a sound signal generated by the microphone and the tapping signal are respectively transmitted out of the keyboard module through the signal output interface (the keyboard device provides at least two modes, a voice interaction mode and a keyboard mode, controlled by the MPU depending on the signal generated; see paragraph 0022-0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Davidson et al., US Pub. 2001/0032779.
Regarding claim 2, Chen teaches the claimed invention including a film circuit electrically connecting to the signal output interface (circuit assembly shown in figure 1 are electrically connected within the keyboard housing of Chen) except for key assembly and the microphone being configured in a thin film circuit.
Davidson teaches a keyboard module, wherein a circuit assembly (Davidson teaches a radiotelephone; see paragraph 0017) comprising of a thin film circuit (layers 16 and/or 30; paragraphs 0018 and 0021) electrically connecting to the signal output interface (the dome switch elements 32 controls the phone function), and the key assembly (at least the key dome switch elements 32) and the microphone 18 are configured in the thin film circuit.  Thus, allowing for the key elements to reduce thickness and provide a compacted size.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Davidson with Chen, since forming key elements and a microphone to a board allows to reduction in keyboard height, as well as compacting the size of the keyboard of Chen.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833